Exhibit 10.1

EXECUTION VERSION

SECOND AMENDED AND RESTATED COOPERATION AGREEMENT

This Second Amended and Restated Cooperation Agreement, dated as of April 16,
2018 (this “Agreement”), is by and among Avis Budget Group, Inc. (the “Company”)
and the entities set forth on Schedule A hereto (together with their Affiliates,
“SRS”).

WHEREAS, as of the date hereof, SRS Beneficially Owns 12,000,000 shares of
common stock of the Company, par value $0.01 per share (the “Common Stock”);

WHEREAS, the Company and SRS have previously entered into an Amended and
Restated Cooperation Agreement, dated as of May 3, 2017 (the “Prior Agreement”),
with respect to certain matters relating to the Board of Directors of the
Company (the “Board”) and certain other matters, as provided therein;

WHEREAS, pursuant to the Prior Agreement, the Board recommended the election of
Brian Choi and Sanoke Viswanathan (the “Current SRS Directors”) at the 2017
annual meeting of stockholders of the Company, and each of them was subsequently
elected at such annual meeting; and

WHEREAS, the Company and SRS wish to amend and restate the Prior Agreement on
the terms set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Board Representation.

(a) On April 20, 2018, the Company will increase the size of the Board to
fourteen (14) directors and appoint Jagdeep Pahwa and Carl Sparks (collectively,
the “New SRS Directors” and, together with the Current SRS Directors, the
“Applicable Directors”) as directors of the Company. The appointment of the New
SRS Directors will be subject to the execution by such New SRS Directors of the
following documents required of all non-executive directors on the Board:
(i) the Certification for the Procedures and Guidelines Governing Securities
Trades by Company Personnel, (ii) the Majority Voting Conditional Resignation
Letter and (iii) a D&O questionnaire (in the Company’s standard form).

(b) The Company’s slate of nominees for election as directors of the Company at
the Company’s 2018 annual meeting of stockholders (the “2018 Annual Meeting”)
shall include the Applicable Directors and the following other nominees: Larry
D. De Shon, Mary C. Choksi, Leonard S. Coleman, Jeffrey H. Fox, Lynn Krominga,
Glenn Lurie, Eduardo G. Mestre, F. Robert Salerno, and Francis J. Shammo (the
“Named Company Directors”). The Company will recommend that the Company’s
stockholders vote in favor of the election of the Applicable Directors and the
Named Company Directors at the 2018 Annual Meeting and will support the
Applicable Directors for election in a similar manner as the Named Company
Directors.

(c) The Company’s slate of nominees for election as directors of the Company at
each meeting of stockholders of the Company held during the Standstill Period at
which directors



--------------------------------------------------------------------------------

are to be elected (the “Applicable Meetings”) shall include each of the
Applicable Directors. The Company shall recommend that the Company’s
stockholders vote in favor of the election of each of the Applicable Directors
at each of the Applicable Meetings, and shall support the Applicable Directors
for election at each of the Applicable Meetings in a similar manner as the
Company’s other nominees.

(d) At all times while serving as a member of the Board (and as a condition to
such service), the Applicable Directors shall (i) comply with all policies,
codes and guidelines applicable to Board members (subject to Section 8(b)),
(ii) not serve as a director or officer of any Competitor and (iii) otherwise
qualify as “independent” of the Company pursuant to the applicable stock
exchange listing requirements ((i) through (iii), the “Applicable Director
Criteria”).

(e) The Applicable Directors shall be entitled to resign from the Board at any
time in their discretion. Should any of the Applicable Directors resign from the
Board or become unable to serve on the Board due to death, disability or other
reasons prior to the expiration of the Standstill Period, SRS will have the
right to recommend for appointment to the Board a replacement director (a
“Replacement”); provided, that any Replacement of an Applicable Director shall
meet the Applicable Director Criteria; provided, further, that any Replacement
of Sanoke Viswanathan or Carl Sparks shall not be a former employee or a current
employee of SRS (the “Additional Director Criteria”). The appointment of a
Replacement will be subject to a customary due diligence process by the Board
(including the review of a completed D&O questionnaire (in the Company’s
standard form), interviews with members of the Board and a customary background
check) and completion by the Replacement of the following documents required of
all non-executive directors on the Board: the Certification for the Procedures
and Guidelines Governing Securities Trades by Company Personnel and the Majority
Voting Conditional Resignation Letter. The Company will use its reasonable best
efforts to complete its approval process as promptly as practicable. The Company
shall appoint a Replacement to the Board if (and only if) it finds a Replacement
to be reasonably acceptable. For the avoidance of doubt, SRS will be entitled to
continue to recommend different nominees which meet the foregoing criteria until
a Replacement is appointed. Except as otherwise specified in this Agreement, if
a Replacement is appointed, all references in this Agreement to the term
“Applicable Director” will include such Replacement.

(f) During the Standstill Period, (i) for so long as Brian Choi (or his
Replacement) serves on the Board, he shall be appointed to the Compensation
Committee of the Board; (ii) for so long as Jagdeep Pahwa (or his Replacement)
serves on the Board, he shall be appointed to the Executive Committee of the
Board; and (iii) for so long as Jagdeep Pahwa (or his Replacement) serves on the
Board, he shall be appointed to the Corporate Governance Committee of the Board.

(g) Promptly after the execution and delivery of this Agreement (or, in the case
of any Replacement, immediately prior to such Person’s appointment to the
Board), each of the Applicable Directors shall deliver (and any Replacement
shall deliver, as applicable) to the Company an irrevocable resignation letter
pursuant to which such Person shall resign from the Board and all applicable
committees thereof if at any time (i) SRS fails to maintain the Minimum
Ownership Levels as set forth in Section 5 hereof, or (ii) such Person fails to
satisfy the Applicable Director Criteria (or the Additional Director Criteria,
as applicable) at any time while serving as a member of the Board.

 

2



--------------------------------------------------------------------------------

(h) During the period commencing with the execution and delivery of this
Agreement through the conclusion of the 2018 Annual Meeting, the Board and all
applicable committees of the Board shall take all necessary actions so that the
size of the Board is no more than fourteen (14) directors (including the
Applicable Directors). Ronald L. Nelson, John D. Hardy Jr. and Stender E.
Sweeney shall not be nominated for reelection at the 2018 Annual Meeting. One
additional incumbent director serving on the Board as of the date hereof (other
than the Applicable Directors and Larry D. De Shon) designated by the Corporate
Governance Committee shall not be nominated for reelection at the Company’s 2019
annual meeting of stockholders (the “2019 Annual Meeting”). During the period
commencing with the conclusion of the 2018 Annual Meeting through the expiration
or termination of the Standstill Period (as defined below), (i) the Board and
all applicable committees of the Board shall take all necessary actions
(including with respect to nominations for election at the Applicable Meetings)
so that the size of the Board is no more than thirteen (13) directors (including
the Applicable Directors), and (ii) following the conclusion of the 2019 Annual
Meeting, the size of the Board shall be reduced to twelve (12) directors
(including the Applicable Directors) and the Board and all applicable committees
of the Board shall take all necessary actions so that the size of the Board is
no more than twelve (12) directors (including the Applicable Directors).

(i) SRS hereby irrevocably withdraws the Nomination Notice with immediate effect
and shall notify the SEC of such withdrawal on the date hereof. SRS shall, and
shall cause its Representatives to, immediately cease all solicitation efforts
in connection with the 2018 Annual Meeting. SRS shall not, and shall cause its
Representatives not to, file with the SEC, or mail or otherwise deliver to the
Company’s stockholders, any revised preliminary or definitive proxy statement or
proxy card in respect of the 2018 Annual Meeting.

2. Standstill Provisions. During the period commencing with the execution and
delivery of this Agreement and ending on the earlier of (x) January 25, 2020,
and (y) the date that is thirty (30) days prior to the last date for which
notice of a stockholder’s intention to nominate any individual as a director of
the Company at the Company’s 2020 annual meeting of stockholders must be
received by the Company (the “Standstill Period”), SRS shall not, directly or
indirectly, in any manner, take any of the following actions (unless
specifically permitted to do so in writing in advance by the Board):

(a) acquire, offer to acquire, or cause to be acquired any ownership or other
interest in any Voting Securities or any Synthetic Position such that SRS would
collectively have Beneficial Ownership of more than the greater of
(x) 16,190,449 and (y) 20% of the outstanding Voting Securities (the
“Independent Ownership Limit”) immediately following the consummation of such
transaction; provided, that for the avoidance of doubt, nothing contained in
this Agreement shall in any way limit the ability of SRS to acquire, offer to
acquire or cause to be acquired any ownership or other interest in any Synthetic
Position that (i) is not required or permitted to be settled, in whole or in
part, in Voting Securities and (ii) does not grant SRS a right, option or
obligation to own, acquire or control or direct the voting of any Voting
Securities upon Exercise;

 

3



--------------------------------------------------------------------------------

(b) solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, Voting Securities, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in or assist, advise,
knowingly encourage or knowingly influence any Third Party in any “solicitation”
of any proxy, consent or other authority (as such terms are defined under the
Exchange Act) to vote any Voting Securities (other than such advice,
encouragement or influence that is consistent with the Board’s recommendation in
connection with such matter);

(c) other than through open market or block trade brokered sale transactions
where (i) the identity of the purchaser is unknown to SRS, or (ii) SRS does not
directly or indirectly select or influence the selection of the purchaser, sell,
offer or agree to sell any Voting Securities of the Company to any Third Party
that, to the knowledge of SRS after due inquiry, (x) has aggregate Beneficial
Ownership (together with its Affiliates and Associates) of more than 4.9% of the
issued and outstanding Common Stock or (y) would result in such Third Party
having aggregate Beneficial Ownership (together with its Affiliates and
Associates) of more than 4.9% of the issued and outstanding Common Stock;

(d) effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist, facilitate or encourage any other Person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or any of their respective securities (each,
an “Extraordinary Transaction”) other than an Extraordinary Transaction approved
by the Board; provided that nothing in this paragraph (d) shall preclude or
prohibit SRS (or its Affiliates) from (i) tendering into a tender or exchange
offer; (ii) making a proposal providing for a Change of Control Transaction (as
defined below) involving the acquisition of all of the outstanding Common Stock
of the Company (a “Wholeco Transaction”) directly to the Board or a committee
thereof and making filings in connection with such proposal and related
discussions or negotiations under Section 13(d) of the Exchange Act and related
regulations; provided, that SRS has provided notice of its intention to make
such filing (together with a reasonable description of the material items to be
disclosed in such filing and, if available, a draft thereof) to the Company as
soon in advance as reasonably practicable; (iii) in the event the Board is no
longer engaging in good faith negotiations relating to, or rejects an offer made
by SRS (whether binding or non-binding), in each case, in accordance with clause
(ii) above, making such offer directly to stockholders of the Company after
providing notice of its intent to do so as soon in advance as reasonably
practicable; or (iv) after providing written notice to the Company (which may be
given not more than once during any twelve (12) month period; provided that an
additional notice may be given during any twelve (12) month period if the
Company enters into a confidentiality agreement with a Third Party with respect
to a potential Wholeco Transaction), for a period of no more than seventy-five
(75) days after such notice, engaging in discussions with other Persons (other
than a Competitor) about the possibility of partnering in the making of an offer
for a Wholeco Transaction under clause (ii) or, to the extent applicable, clause
(iii) above and making an offer (whether binding or non-binding) contemplated by
such clauses in partnership with any Person (other than a Competitor) as long as
such offer to the Board under clause (ii) above is first made on or prior to the
end of such 75-day period; provided, that (x) nothing in clauses (ii)-(iv) above
shall be deemed to permit SRS to

 

4



--------------------------------------------------------------------------------

disclose any confidential information of the Company to any Person without the
prior written consent of the Company, (y) Sections 2(d), (f), (g), (h) and
(k) shall not prevent actions (and the other subsections of Section 2 shall not
be deemed to prohibit actions taken by SRS that otherwise would be prohibited by
Sections 2(d), (f), (g), (h) and (k) had they applied) to the extent such
actions are taken in connection with discussions and offers made in compliance
with clause (iii) or (iv) above (provided, that for the avoidance of doubt,
Section 2(a) shall continue to prohibit the acquisition of Voting Securities
except as results solely from being deemed a “group” with another Person as a
result of such discussions or offers or from consummating a Wholeco Transaction
that otherwise complies with this Section 2(d)), and (z) exploratory discussions
by SRS in response to an unsolicited initiation by another Person of discussions
with SRS with respect to partnering in the making of an offer for a Wholeco
Transaction shall not be deemed to contravene the restrictions set forth in this
Section 2(d), provided that thereafter engaging in substantive discussions about
the material terms of the partnership and Wholeco Transaction shall either
require the consent of the Board or the giving of the notice contemplated by
clause (iv) above;

(e) (i) call or seek the Company or any other Person to call any meeting of
stockholders, including by written consent, (ii) seek representation on, or
nominate any candidate to, the Board (except as expressly provided by this
Agreement), (iii) nominate any candidate to the board of directors of any
Competitor unless such candidate is independent from SRS and SRS takes all
appropriate acts to prevent such third party from providing any competitively
sensitive information to SRS, (iv) seek the removal of any member of the Board
or (v) make any proposal at any annual or special meeting of the Company’s
stockholders;

(f) take any public action in support of or make any public proposal or request
that constitutes or relates to: (i) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any vacancies on
the Board, (ii) any material change in the capitalization, stock repurchase
programs and practices, capital allocation programs and practices or dividend
policy of the Company, (iii) any other material change in the Company’s
management, business or corporate structure, (iv) seeking to have the Company
waive or make amendments or modifications to the Company’s certificate of
incorporation or bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any Person, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

(g) make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(h) except as is reasonably acceptable to the Company, form or join in a
partnership, limited partnership, syndicate or other group, including a “group”
as defined under Section 13(d) of the Exchange Act (a “Group”), with respect to
the Voting Securities (for the avoidance of doubt, excluding any group composed
solely of SRS and its Affiliates or as contemplated by Section 2(d) herein);

 

5



--------------------------------------------------------------------------------

(i) make any request for stockholder list materials or other books and records
of the Company under Section 220 of the Delaware General Corporation Law (the
“DGCL”) or otherwise;

(j) institute, solicit or join, as a party, any litigation, arbitration or other
proceeding (including any derivative action) against the Company or any of its
future, current or former directors or officers or employees (provided, that
nothing shall prevent SRS from bringing litigation to enforce the provisions of
this Agreement or being a party to a class action instituted by a Third Party
without the assistance or encouragement of SRS);

(k) except as is reasonably acceptable to the Company or as contemplated by
Section 2(d) herein, enter into any discussions, negotiations, agreements, or
understandings with any Third Party with respect to any of the foregoing, or
assist, advise, knowingly encourage or knowingly influence any Third Party to
take any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with any
of the foregoing; or

(l) (i) contest the validity of, or (ii) publicly request any waiver of, the
obligations set forth in this Section 2; provided, that clause (i) shall not be
deemed to prevent SRS from defending any claim by the Company that SRS has
breached this Section 2.

Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of this Section 2 shall not be deemed to (x) prohibit SRS or its
directors, officers, partners, employees, members or agents (acting in such
capacity) from communicating privately with the Company’s directors or officers
so long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure (including under Section 13(d) of the
Exchange Act and related regulations) of such communications (except to the
extent permitted by Section 2(d)) or (y) restrict any Applicable Director in the
exercise of his fiduciary duties to the Company and all of its stockholders.
Notwithstanding anything to the contrary in this Agreement, Sections 2(d), (f),
(g), (h) and (k) shall be of no further force and effect (and the other
subsections of Section 2 shall not be deemed to prohibit actions taken by SRS
that otherwise would be prohibited by Sections 2(d), (f), (g), (h) and (k) had
they been in effect to the extent such actions are taken in pursuit of a Change
of Control Transaction; provided, that for the avoidance of doubt, Section 2(a)
shall continue to fully apply in accordance with its terms except for offers
(but not acquisitions of Voting Securities) relating to a Change of Control
Transaction) in the event that (i) the Company shall enter into a definitive
agreement providing for (A) a merger, consolidation, business combination or
similar transaction immediately following which the stockholders of the Company
immediately prior to the consummation of such transaction (other than
stockholders of the Company who have entered into, or who are members of a Group
any member of which has entered into, a definitive agreement with the Company in
respect of a transaction of the type described in this clause (A)) will hold
less than 80% of the total combined voting power of the Company or any successor
holding company, (B) a tender or exchange offer for 20% or more of the Voting
Securities of the Company, (C) a sale of 20% or more of the consolidated assets
of the Company and its subsidiaries (including equity securities of
subsidiaries) in a single transaction or series of related transactions (other
than in the ordinary course of business), or (D) a sale of 20% or more of the
Voting Securities outstanding immediately prior to such sale in a single
transaction or series of related transactions (each of

 

6



--------------------------------------------------------------------------------

(A), (B), (C) and (D) constituting a “Change of Control Transaction”), (ii) the
Company formally or publicly commences a process contemplating a Change of
Control Transaction and (x) does not provide SRS an opportunity to participate
in such a process on the same terms as Third Parties, or (y) includes conditions
to participation that are designed to prevent SRS from participating in such a
process on the same terms as Third Parties or (iii) a Third Party shall commence
a tender offer or exchange offer or otherwise make a bona fide public offer to
acquire the Company, all or substantially all of the assets of the Company, or
50% or more of the Voting Securities of the Company, in each case, not resulting
from a violation of this Section 2.

3. Stockholder Rights Plan. The Company will take all necessary actions to amend
the Rights Agreement, dated as of January 14, 2018, between the Company and
Computershare Trust Company, N.A. (the “Rights Agreement”) such that the Final
Expiration Date (as defined in the Rights Agreement) shall occur on the date of
this Agreement. Until five (5) business days before the expiration of the
Standstill Period, the Company agrees not to adopt or enter into any stockholder
rights plan or similar agreement that would cause the rights thereunder to be
“triggered” by (or would otherwise cause SRS to be materially and
disproportionately adversely affected as compared to other stockholders of the
Company as a result of) any action to be taken by SRS that would otherwise be
permitted by Section 2 (except in response to SRS delivering a notice of its
intent to make an offer directly to stockholders of the Company pursuant to
Sections 2(d)(iii) or 2(d)(iv) with respect to which the Company shall be
permitted to adopt or enter such a plan or agreement; provided that thereafter
SRS shall not be restricted from (i) in connection with such offer taking
actions that would otherwise be prohibited by Sections 2(b), (d), (e), (f), (g),
(h) and (k) had they applied and (ii) acquiring, offering to acquire, or causing
to be acquired any ownership or other interest in any Voting Securities or any
Synthetic Position such that SRS would collectively have Beneficial Ownership of
no more than the Independent Ownership Limit immediately following the
consummation of such transaction).

4. Voting Commitments.

(a) SRS agrees that it will cause all Voting Securities Beneficially Owned by
SRS as of the record date for any meeting of stockholders of the Company
occurring during the Standstill Period (including, for the avoidance of doubt,
Beneficial Ownership of any Voting Securities acquired after the date of this
Agreement) to be present for quorum purposes and voted at such meetings (i) in
favor of the Company’s nominees, (ii) against the election of any directors that
have not been nominated by the Company, (iii) in accordance with the Board’s
recommendation with respect to auditor ratification proposals and (iv) in
accordance with the Board’s recommendation with respect to any other proposal
presented at such meeting, provided however, that in the case of this clause
(iv), SRS shall be permitted to vote in its sole discretion (subject to any
limitations attached to Excess Voting Rights pursuant to Section 4(b)) with
respect to any proposal (A) related to an Extraordinary Transaction, (B) which
has received an “against” recommendation from Institutional Shareholder
Services, (C) related to the implementation of takeover defenses or adversely
affecting the rights of stockholders, or (D) related to new or amended incentive
compensation plans.

(b) In the event SRS obtains (as a result of buybacks or repurchases by or on
behalf of the Company or otherwise) the right to exercise voting rights attached
to Voting Securities in excess of 20% of the outstanding Voting Securities (the
“Excess Voting Rights”), and for so long

 

7



--------------------------------------------------------------------------------

as SRS continues to (i) have the right to exercise such Excess Voting Rights and
(ii) Beneficially Own more than 20% of the outstanding Voting Securities, SRS
shall (A) on each and every matter that is submitted to the stockholders of the
Company for their vote and with respect to which the Excess Voting Rights may be
voted by SRS, exercise such Excess Voting Rights in the same proportion in which
all other Voting Securities voted on such matter are voted (without taking into
consideration, in determining such proportions, (x) any Voting Securities that
are not voted or with respect to which a “non-vote” or abstention is exercised
or registered and (y) any Voting Securities that are voted by SRS on such
matter), and (B) take reasonable steps to cooperate with the Company in order to
exercise such Excess Voting Rights in the manner contemplated by this
Section 4(b).

5. Minimum Ownership. If at any time following the execution and delivery of
this Agreement (other than as a result of buybacks or repurchases by or on
behalf of the Company), SRS’s aggregate Beneficial Ownership of Voting
Securities is less than (a) the greater of (x) 8,095,224 and (y) 10% of the
issued and outstanding Voting Securities publicly disclosed as of such date, the
resignation letter provided by one Inside SRS Director (or any Replacement
thereof) shall become effective, (b) the greater of (x) 6,071,418 and (y) 7.5%
of the issued and outstanding Voting Securities publicly disclosed as of such
date, the resignation letter provided by one Applicable Director (or any
Replacement thereof) shall become effective or (c) the greater of (x) 4,047,616
and (y) 5% of the issued and outstanding Voting Securities publicly disclosed as
of such date, the resignation letter provided by the other Inside SRS Director
(or any Replacement thereof) or, if no Inside SRS Director (or any Replacement
thereof) is then serving on the Board, then one Applicable Director (or any
Replacement thereof), shall become effective (each of the percentages in clauses
(a), (b) and (c), a “Minimum Ownership Level”); provided, that in the case of
clauses (a) through (c), SRS shall promptly notify the Company of which Inside
SRS Director or Applicable Director (as applicable) will resign in each instance
and, failing such notice, the Corporate Governance Committee of the Board shall
determine which Inside Director or Applicable Director (as applicable) will
resign. Following the effectiveness of an Applicable Director’s resignation
letter pursuant to this Section 5, SRS shall no longer be entitled to recommend
for appointment to the Board any Replacement for such Applicable Director and
(ii) the Company shall not be obligated to nominate such Applicable Director or
any Replacement thereof (as applicable) for election to the Board at any meeting
of stockholders at which directors are to be elected occurring after such time.
SRS shall promptly (and in any event within five (5) business days) inform the
Company in writing if at any time SRS has failed to maintain any Minimum
Ownership Level.

6. Non-Disparagement. Until the expiration of the Standstill Period, SRS and the
Company agree not to (and will cause any Persons acting on their behalf not to)
make, or cause to be made (whether directly or indirectly), any public statement
or any public announcement (including in any document filed with or furnished to
the SEC or through the media), or any statement made by a senior investment
officer of SRS to any stockholder or investor of the other party or any analyst,
in each case which constitutes an ad hominem attack on, or otherwise disparages,
the other party’s past, present or future directors, officers, partners,
principals or employees; provided, that from and after the time at which
Sections 2(d), (f), (g), (h) and (k) of this Agreement are no longer in full
force and effect (including, for the avoidance of doubt, such time at which SRS
provides notice pursuant to Sections 2(d)(iii)-(iv) in connection with the

 

8



--------------------------------------------------------------------------------

relevant offer), nothing herein shall limit SRS from making any statement or
announcement regarding any breach of fiduciary duty by the Company or any of its
officers or directors to the extent such statement or announcement is made in
pursuit of a Change of Control Transaction; provided, further, that the Company
shall also be permitted to make its own statement or announcement or comment on
any statement or announcement made by SRS. Nothing in this Section 6 shall be
deemed to prevent either the Company or SRS from complying with its respective
disclosure obligations under applicable law, legal process, subpoena, law, the
rules of any stock exchange, or legal requirement or as part of a response to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought.

7. Public Announcements. The Company shall announce this Agreement by means of a
press release in the form attached hereto as Exhibit A (the “Press Release”).
Neither the Company nor SRS shall make or cause to be made any public
announcement or statement with respect to the subject of this Agreement that is
contrary to the statements made in the Press Release, except as required by law
or the rules of any stock exchange or with the prior written consent of the
other party. The Company acknowledges that SRS may file this Agreement as an
exhibit to its Schedule 13D. The Company shall be given a reasonable opportunity
to review and comment on any Schedule 13D filing made by SRS with respect to
this Agreement, and SRS shall give reasonable consideration to the comments of
the Company. SRS acknowledges and agrees that the Company may file this
Agreement and file or furnish the Press Release with the SEC as exhibits to a
Current Report on Form 8-K and other filings with the SEC.

8. Confidentiality.

(a) Each Applicable Director shall be required to comply with the Company’s Code
of Business Conduct and Ethics for Directors applicable to the other members of
the Board, including provisions relating to the confidentiality, disclosure and
use of (including trading or influencing the actions of any Person based on) any
non-public information entrusted to or obtained by such director by reason of
his or her position as a director of the Company (“Confidential Information”).

(b) Notwithstanding the foregoing, each of the Inside SRS Directors (or any
Replacement thereof that is an Affiliate of SRS) may, if he wishes to do so,
provide Confidential Information to SRS’s investment professionals (“SRS
Investment Professionals”), solely to the extent such SRS Investment
Professionals need to know such information in connection with SRS’s investment
in the Company; provided, however, that SRS (i) shall inform each SRS Investment
Professional of the confidential nature of the Confidential Information,
(ii) shall cause each SRS Investment Professional not to disclose any
Confidential Information to any Person other than SRS Investment Professionals
in compliance with this Section 8(b) and (iii) shall cause each SRS Investment
Professional not to use any Confidential Information other than in connection
with SRS’s investment in the Company. SRS shall be responsible for the breach of
this Section 8(b) by any of its directors, officers, employees, agents or other
representatives (collectively, its “Representatives”).

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, in the event
that the SRS or any of its Representatives is required in connection with a
legal, judiciary, regulatory or administrative investigation or proceeding, by
interrogatories, subpoena, civil investigative demand or similar legally
mandatory process (excluding any such requirement arising out of any action or
proceeding initiated by SRS or its Representatives, including for the avoidance
of doubt any requirement to make a filing with the SEC or under any securities
laws or regulations) (each, a “Legal Requirement”), to disclose Confidential
Information, it is agreed that SRS or such Representative will, to the extent
legally permissible, provide the Company with prompt written notice of such
event so that the Company may seek a protective order or other appropriate
remedy, at its expense, or waive compliance with the applicable provisions of
this Agreement and, if applicable, the Company’s Code of Business Conduct and
Ethics for Directors by SRS or such Representative. In the event that (x) such
protective order or other remedy is not obtained and disclosure of Confidential
Information is therefore required (and such requirement does not arise from a
breach of this Agreement by SRS) or (y) the Company consents in writing to
having the Confidential Information produced or disclosed pursuant to such Legal
Requirement, SRS or such Representative, as the case may be, (i) may, without
liability hereunder, furnish that portion (and only that portion) of the
Confidential Information that SRS or such Representative’s legal counsel advises
is legally required to be disclosed and (ii) will use reasonable efforts, at the
Company’s expense, to obtain reasonable assurance that confidential treatment is
accorded to any Confidential Information so furnished. In no event will SRS or
its Representatives oppose any action by the Company to obtain a protective
order or other relief to prevent the disclosure of the Confidential Information
or to obtain reliable assurance that confidential treatment will be afforded to
the Confidential Information.

(d) Any confidentiality obligations under this Section 8 shall expire 24 months
after the date on which no Inside SRS Director (or any Replacement thereof that
is an Affiliate of SRS) serves as a director of the Company; provided, that SRS
shall maintain in accordance with the confidentiality obligations set forth
herein any Confidential Information constituting trade secrets for such longer
time as such information constitutes a trade secret of the Company as defined
under 18 U.S.C. § 1839(3); and provided, further, that this Section 8 is not
intended to be, and shall not be interpreted as, a contractual restriction on
any trading activities of SRS taken in SRS’s own judgment.

9. Securities Laws. SRS acknowledges that it is aware, and will advise each SRS
Investment Professional who receives Confidential Information pursuant to
Section 8(b), that United States securities laws prohibit any Person who has
received material, non-public information from purchasing or selling securities
on the basis of such information or from communicating such information to any
other Person under circumstances in which it is reasonably foreseeable that such
Person may trade securities on the basis of such information. SRS agrees that
neither it nor its investment professionals will use or communicate any
Confidential Information in violation of such laws. SRS maintains customary
policies and procedures designed to prevent unauthorized disclosure and use of
material, non-public information. As long as the Inside SRS Directors (or any
Replacement thereof that is an Affiliate of SRS) are on the Board, SRS shall not
purchase or sell, directly or indirectly, any securities of the Company during
any blackout periods applicable to all directors under the

 

10



--------------------------------------------------------------------------------

Company’s insider trading policy; provided, however, that nothing herein shall
prohibit SRS from purchasing or selling any securities of the Company pursuant
to a 10b5-1 trading plan that complies with Rule 10b5-1 under the Exchange Act
and that is not adopted during any such blackout period. The Company agrees to
notify of SRS of the opening and closing of any such blackout periods.

10. Representations and Warranties of All Parties. Each of the parties
represents and warrants to the other party that: (a) such party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, (b) this Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such party, enforceable against such party in accordance with its terms
(subject to applicable bankruptcy and similar laws relating to creditors’ rights
and to general equity principles), and (c) this Agreement will not result in a
violation of any terms or conditions of any agreements to which such Person is a
party or by which such party may otherwise be bound or of any law, rule,
license, regulation, judgment, order or decree governing or affecting such
party.

11. Representations, Warranties and Agreements of SRS. SRS represents and
warrants that: (a) as of the date of this Agreement, (i) SRS collectively
Beneficially Owns (and as of the record date for the 2018 Annual Meeting
collectively Beneficially Owned), and (ii) with respect to each and every matter
that is submitted to the stockholders of the Company for their vote at the 2018
Annual Meeting, SRS is (and as of the record date for the 2018 Annual Meeting
was) entitled to vote, in each case, an aggregate of 12,000,000 shares of Common
Stock, (b) as of the date of this Agreement, SRS has a Synthetic Position (other
than the shares of Common Stock Beneficially Owned as set forth in clause
(a) above) equivalent to 13,000,000 shares of Common Stock, and (c) SRS has not
provided or agreed to provide, and will not provide, any compensation in cash or
otherwise to any Applicable Director in connection with such Applicable
Director’s nomination and appointment to, or service on, the Board (other than
any Applicable Director’s regular compensation as an employee of SRS, as
applicable, and not otherwise relating to such Applicable Director’s candidacy
or service as a director of the Company).

12. Ownership Limit Excess.

(a) The Company and the Board approve, for purposes of Section 203 of the DGCL,
any acquisition by SRS of any ownership or other interest in any Voting
Securities or any Synthetic Position permitted by Section 2(a) hereof (such
approval, the “203 Approval”).

(b) If, at any time after reaching the Independent Ownership Limit, SRS acquires
any ownership or other interest in any Voting Securities or any Synthetic
Position such that SRS would collectively have Beneficial Ownership of more than
the Independent Ownership Limit (an “Ownership Limit Excess Acquisition”), then,
unless the Board otherwise approves such Ownership Limit Excess Acquisition by
resolution that includes the approval of a majority of the directors that are
not Inside SRS Directors (or any Replacements thereof that are Affiliates of
SRS), from and after that date (the “Ownership Limit Excess Date”), SRS agrees
that the provisions of Section 203 of the DGCL shall be deemed to apply as a
matter of contract to any “business combination” (as defined in Section 203 of
the DGCL) between the Corporation and SRS as provided in Section 12(c) hereof.

 

11



--------------------------------------------------------------------------------

(c) SRS agrees that if SRS makes an Ownership Limit Excess Acquisition under
circumstances in which the restrictions under Section 203 of the DGCL applicable
to “business combinations” would, but for the 203 Approval, be applicable to the
Company and SRS, then, from and after the Ownership Limit Excess Date (x) the
restrictions under Section 203 of the DGCL applicable to a “business
combination” with an “interested stockholder” shall apply to any such business
combination between the Corporation and SRS as a matter of contract pursuant to
this Agreement and (y) SRS will not engage in any “business combination” with
the Company for a period of 3 years following the Excess Date, unless:

(i) prior to the Ownership Limit Excess Date, the Board approved, including
approval by a majority of the directors who are not Inside SRS Directors (or any
Replacements thereof that are Affiliates of SRS), either the “business
combination” or the Ownership Limit Excess Acquisition;

(ii) upon consummation of a Ownership Limit Excess Acquisition, SRS owned at
least 85% of the voting power of the voting stock of the Company outstanding at
the time the transaction commenced, excluding for purposes of determining the
voting stock outstanding (but not the outstanding voting stock owned by SRS)
those shares owned (i) by persons who are directors and also officers of the
Company and (ii) employee stock plans in which employee participants do not have
the right to determine confidentially whether shares held subject to the plan
will be tendered in a tender or exchange offer; or

(iii) at or subsequent to such time the “business combination” is approved by
the Board, including approval by a majority of the directors who are not Inside
SRS Directors (or any Replacements thereof that are Affiliates of SRS), and
authorized at an annual or special meeting of stockholders, and not by written
consent, by the affirmative vote of at least 66 2/3% of the voting power of the
outstanding voting stock which is not owned by SRS; or

(iv) unless any of the exceptions in Section 203(b) (3), (4), (5) (6) or (7) of
the DGCL would apply if the Ownership Limit Excess Acquisition had caused SRS to
become an “interested stockholder” for purposes of Section 203 of the DGCL (with
references to “15%” in Section 203 of the DGCL being deemed to be replaced with
“Independent Ownership Limit”).

13. Certain Defined Terms. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Exchange Act.

 

12



--------------------------------------------------------------------------------

(b) “Beneficial Ownership” means having the right or ability to vote, cause to
be voted or control or direct the voting of, any Voting Securities (in each case
whether directly or indirectly, including pursuant to any agreement, arrangement
or understanding, whether or not in writing); provided, that a Person shall be
deemed to have “Beneficial Ownership” of any Voting Securities that such Person
has a right, option or obligation to own, acquire or control or direct the
voting of upon conversion, exercise, expiration, settlement or similar event (an
“Exercise”) under or pursuant to (i) any Derivative (whether such Derivative is
subject to Exercise immediately or only after the passage of time or upon the
satisfaction of one or more conditions) and (ii) any Synthetic Position that is
required or permitted to be settled, in whole or in part, in Voting Securities.

(c) “Competitor” means China Auto Rental (CAR Inc.), eHi Car Services Limited,
Enterprise Holdings, Inc., Europcar Groupe SA, Hertz Global Holdings Inc., Sixt
SE and any of their respective Affiliates.

(d) “Inside SRS Directors” means Brian Choi and Jagdeep Pahwa.

(e) “Nomination Notice” means the letter, dated February 14, 2018, delivered by
SRS to the Company, giving notice to the Company of SRS’s intent to nominate
certain individuals to stand for election to the Board at the 2018 Annual
Meeting.

(f) “Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

(g) “Synthetic Position” shall mean any option, warrant, convertible security,
stock appreciation right, or other security, contract right or derivative
position or similar right (including any “swap” transaction with respect to any
security, other than a broad based market basket or index) (each of the
foregoing, a “Derivative”), whether or not presently exercisable, that has an
exercise or conversion privilege or a settlement payment or mechanism at a price
related to the value of Voting Securities or a value determined in whole or in
part with reference to, or derived in whole or in part from, the value of Voting
Securities and that increases in value as the market price or value of Voting
Securities increases or that provides an opportunity, directly or indirectly, to
profit or share in any profit derived from any increase in the value of Voting
Securities, in each case regardless of whether (i) it conveys any voting rights
in such Voting Securities to any Person, (ii) it is required to be or capable of
being settled, in whole or in part, in Voting Securities or (iii) any Person
(including the holder of such Synthetic Position) may have entered into other
transactions that hedge its economic effect.

(h) “Third Party” shall mean any Person other than the Company, SRS and their
respective Affiliates and representatives.

(i) “Voting Securities” shall mean the Common Stock and any other securities of
the Company entitled to vote in the election of directors.

14. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles thereof. Each of the
parties hereto irrevocably agrees that any

 

13



--------------------------------------------------------------------------------

legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

15. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

16. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

17. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, New Jersey 07054

Attention:        Michael Tucker

Email:              michael.tucker@avisbudget.com

 

14



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:        Daniel E. Wolf

                         Michael P. Brueck

                         Shaun J. Mathew

Email:             daniel.wolf@kirkland.com

                         michael.brueck@kirkland.com

                         shaun.mathew@kirkland.com

if to SRS:

SRS Investment Management, LLC

1 Bryant Park, 39th Floor

New York, NY 10036

Attention:        David Zales

Email:             david.zales@srsfund.com

with a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention:        Marc Weingarten

                         Eleazer Klein

Email:             marc.weingarten@srz.com

                         eleazer.klein@srz.com

18. Severability. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement.

19. Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.

20. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

21. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Persons.

22. Amendments. This Agreement may only be amended pursuant to a written
agreement executed by SRS and the Company.

 

15



--------------------------------------------------------------------------------

23. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances. Any share numbers set forth in this Agreement shall be adjusted
as necessary for any stock splits, stock dividends, reverse stock splits,
recapitalizations or similar events (other than stock buybacks or repurchases).

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

AVIS BUDGET GROUP, INC. By:  

/s/ Larry D. De Shon

  Name:   Larry D. De Shon   Title:   Chief Executive Officer

[Signature Page to Second Amended and Restated Cooperation Agreement]



--------------------------------------------------------------------------------

SRS INVESTMENT MANAGEMENT, LLC By:  

/s/ David B. Zales

  Name: David B. Zales   Title:   General Counsel

 

SRS PARTNERS US, LP By:  

SRS Investment Management, LLC, its investment manager

By:  

/s/ David B. Zales

  Name: David B. Zales   Title:   General Counsel

 

SRS PARTNERS MASTER FUND LP By:  

SRS Investment Management, LLC, its investment manager

By:  

/s/ David B. Zales

  Name: David B. Zales   Title:   General Counsel

 

SRS SPECIAL OPPORTUNITIES MASTER II, LP By:  

SRS Investment Management, LLC, its investment manager

By:  

/s/ David B. Zales

  Name: David B. Zales   Title:   General Counsel

 

SRS LONG OPPORTUNITIES MASTER FUND, LP By:  

SRS Investment Management, LLC, its investment manager

By:  

/s/ David B. Zales

  Name: David B. Zales   Title:   General Counsel

[Signature Page to Second Amended and Restated Cooperation Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SRS Investment Management, LLC

SRS Partners US, LP

SRS Partners Master Fund LP

SRS Special Opportunities Master II, LP

SRS Long Opportunities Master Fund, LP



--------------------------------------------------------------------------------

EXHIBIT A

Press Release



--------------------------------------------------------------------------------

LOGO [g565219g12i28.jpg]

Avis Budget Group Enters into New Cooperation Agreement With

SRS Investment Management

Jagdeep Pahwa and Carl Sparks Appointed to Board

SRS Agrees to Support All Company Nominees at the 2018 Annual Meeting

Company to Terminate Shareholder Rights Plan

PARSIPPANY, N.J., April 16, 2018 — Avis Budget Group, Inc. (NASDAQ:CAR) today
announced that it has entered into a new cooperation agreement with SRS
Investment Management, LLC (“SRS”), the Company’s largest shareholder for the
last several years. The Company also announced that, effective April 16, 2018,
it is terminating the Shareholder Rights Plan it adopted in January 2018.

The terms of the new cooperation agreement include the appointment to the Avis
Budget Group Board of Jagdeep Pahwa, the President of SRS, and Carl Sparks, an
independent candidate nominated by SRS, effective April 20, 2018, which will
temporarily expand the Board to 14 members. Brian Choi, a partner at SRS and
Board member since 2016, and Sanoke Viswanathan, an independent director
nominated to the Board by SRS in 2016, will be re-nominated to the Board.

The Company’s slate for election at the 2018 Annual Meeting also includes Glenn
Lurie and Francis Shammo, new independent nominees with significant technology
and mobility expertise who were identified by Avis Budget Group, reflecting the
Board’s commitment to refreshment.

As previously announced, three current Company directors are not standing for
re-election at the 2018 Annual Meeting. Coupled with the addition of Messrs.
Lurie and Shammo, this will reduce the size of the Board to 13 directors. In
addition, the Company has agreed that at the 2019 Annual Meeting, one incumbent
director will not stand for reelection, reducing the size of the Board to 12
directors.

In addition, SRS has agreed to a standstill and voting commitments beginning on
the date of the new cooperation agreement and ending on the earlier of
January 25, 2020, or 30 days prior to the last date for which notice of a
shareholder’s intention to nominate any individual as a director of the Company
at the 2020 Annual Meeting of Shareholders must be received by the Company.

SRS will vote all of its shares in favor of the Company’s nominees and other
proposals at any meeting of the Company’s shareholders during the standstill
period, subject to



--------------------------------------------------------------------------------

certain exceptions. SRS will be permitted to increase its equity ownership stake
in the Company to 20% of the shares outstanding and has committed to vote any
shares in excess of 20% (resulting from Company share repurchases or other
reductions in outstanding shares) in proportion to the Company’s other
shareholders.

“We have had a strong relationship with SRS for many years and appreciate their
insight and ongoing support for our strategy to maximize shareholder value,”
said Leonard S. Coleman, lead independent director of Avis Budget Group. “We are
pleased to have put in place a new cooperation agreement with our largest
shareholder and are immediately terminating the Shareholder Rights Plan well
before its scheduled expiration.”

Karthik Sarma, Founder and Portfolio Manager of SRS, said, “We are pleased to
have reached a new cooperation agreement with Avis Budget Group. This agreement
to appoint our four director nominees, along with the addition of Messrs. Lurie
and Shammo as independent directors, is an important step in refreshing the Avis
Budget Group Board. We look forward to continue working with the Board and
management team to achieve operating excellence, navigate the rapidly evolving
world of mobility and drive value for all Avis Budget Group shareholders.”

The complete agreement between Avis Budget Group and SRS, as well as the
amendment to the Shareholder Rights Plan, will be included in a Form 8-K to be
filed with the Securities and Exchange Commission.

About Avis Budget Group

Avis Budget Group, Inc. is a leading global provider of vehicle rental and other
mobility solutions, both through its Avis and Budget brands, which have more
than 11,000 rental locations in approximately 180 countries around the world,
and through its Zipcar brand, which is the world’s leading car sharing network,
with more than one million members. Avis Budget Group operates most of its car
rental offices in North America, Europe and Australasia directly, and operates
primarily through licensees in other parts of the world. Avis Budget Group has
approximately 31,000 employees and is headquartered in Parsippany, N.J. More
information is available at www.avisbudgetgroup.com.

Forward-Looking Statements

Certain statements in this press release constitute “forward-looking statements”
within the meaning of the Private Securities Litigation Reform Act of 1995. Such
forward-looking statements involve known and unknown risks, uncertainties and
other factors which may cause the actual results, performance or achievements of
the Company to be materially different from any future results, performance or
achievements expressed or implied by such forward-looking statements. Statements
preceded by, followed by or that otherwise include the words “believes,”
“expects,” “anticipates,” “intends,” “projects,” “estimates,” “plans,” “may
increase,” “may fluctuate,” “will,” “should,” “would,” “may” and “could” or
similar words or expressions are generally forward-looking in nature and not
historical facts. Any statements that refer to outlook, expectations or other
characterizations of future



--------------------------------------------------------------------------------

events, circumstances or results are also forward-looking statements. Important
risks, assumptions and other important factors that could cause future results
to differ materially from those expressed in the forward-looking statements are
specified in Avis Budget Group’s Annual Report on Form 10-K for the year ended
December 31, 2017 included under headings such as “Forward-Looking Statements”,
“Risk Factors” and “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” and in other filings and furnishings made by the
Company with the U.S. Securities and Exchange Commission (the “SEC”) from time
to time. The Company undertakes no obligation to release publicly any revisions
to any forward-looking statements, to report events or to report the occurrence
of unanticipated events.

Additional Information and Where to Find It

The Company has filed a preliminary proxy statement and a form of associated
proxy card with the SEC in connection with the solicitation of proxies for the
Company’s 2018 Annual Meeting of Shareholders, and prior to the 2018 Annual
Meeting of Shareholders, the Company intends to file a definitive proxy
statement and form of proxy card with the SEC. THE COMPANY’S SHAREHOLDERS ARE
STRONGLY ENCOURAGED TO READ THE DEFINITIVE PROXY STATEMENT, THE ACCOMPANYING
PROXY CARD AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY IN THEIR ENTIRETY
WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. The
Company’s shareholders will be able to obtain any proxy statement, any
amendments or supplements to the proxy statement and other documents filed by
the Company with the SEC free of charge at the SEC’s website at www.sec.gov.
Copies will also be available free of charge at the Company’s website at
www.avisbudgetgroup.com.

Certain Information Regarding Participants

The Company, its directors and certain of its executive officers are
participants in the solicitation of proxies from the Company’s shareholders in
connection with the matters to be considered at the Company’s 2018 Annual
Meeting of Shareholders. Information about the Company’s directors and executive
officers is available in the Company’s preliminary proxy statement filed with
the SEC on April 2, 2018 with respect to the Company’s 2018 Annual Meeting of
Shareholders and, with respect to directors and executive officers appointed
following such date, in certain of the Company’s other SEC filings made
subsequent to the date of such proxy statement. To the extent holdings of the
Company’s securities by such directors or executive officers have changed since
the amounts printed in the proxy statement, such changes have been or will be
reflected on Initial Statements of Beneficial Ownership on Form 3 or Statements
of Changes in Beneficial Ownership on Form 4 filed with the SEC.

 

Contacts:     

Investors

Neal Goldner

(973) 496-5086

IR@avisbudget.com

     

Media

Alice Pereira

(973) 496-3916

PR@avisbudget.com



--------------------------------------------------------------------------------

          

George Sard/David Millar

Sard Verbinnen & Co.

(212) 687-8080

AvisBudget-SVC@sardverb.com

# # #